TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00231-CV


Timothy Joe Emerson, Appellant

v.


Sacha Emerson, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-98-0939-F, HONORABLE CURT F. STEIB, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	On February 26, 2004, the trial court signed an order denying Timothy Joe Emerson's
motion for nunc pro tunc relief from a judgment signed July 27, 1999.  On March 25, 2004, appellant
filed a notice of appeal from the February 26 order.
	The denial of a motion for judgment nunc pro tunc is not a final, appealable judgment
over which the court of appeals has jurisdiction.  See Shadowbrook Apartments v. Abu-Ahmad, 783
S.W.2d 210, 210 (Tex. 1990); In re Bridges, 28 S.W.3d 191, 195 (Tex. App.--Fort Worth 2000,
orig. proceeding).  Nor does the denial of a motion for judgment nunc pro tunc create an
interlocutory appeal.  See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2004)
(various categories of interlocutory appeals).
	Accordingly, this Court has no jurisdiction over this attempted appeal.  We dismiss
the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed:   May 13, 2004